Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marcus Fisher on 5/11/2022.
The application has been amended as follows: 

1.	(Currently Amended) A planarization method, comprising:
rotating a pad against a wafer to polish a planarization layer of the wafer;
while rotating the pad:
providing incident light to the wafer; and
detecting absorption of the incident light, wherein detecting the absorption comprises detecting photoluminescence emitted by the wafer due to the absorption of the incident light by an end-point layer of the wafer spaced apart from the pad by the planarization layer; and
stopping rotation of the pad in response to an increase in a detected absorption of the incident light by the end-point layer.

2.	(Cancelled)

3.	(Cancelled)

4.	(Currently Amended) The planarization method of claim 1

5.	(Currently Amended) The planarization method of claim 1

6.	(Cancelled)

7.	(Original) The planarization method of claim 1, wherein providing the incident light comprises providing the incident light through a window in the pad.

8.	(Original) The planarization method of claim 1, wherein detecting the absorption comprises:
detecting light exiting the wafer; and
determining an origination of the light exiting the wafer based upon an energy difference between a photon energy of the incident light and a photon energy of the light exiting the wafer.

9.	(Currently Amended) The planarization method of claim 1, wherein detecting the absorption comprises:
detecting light exiting the wafer; and
determining that the light exiting the wafer originates from the

10.	(Cancelled)

11.	(Currently Amended) A planarization method, comprising:
rotating a wafer against a pad to polish a planarization layer of the wafer;
while rotating the wafer:
providing incident light to a surface of the wafer; and
detecting absorption of the incident light, wherein detecting the absorption comprises detecting photoluminescence emitted by the wafer due to the absorption of the incident light by an end-point layer of the wafer spaced apart from the pad by the planarization layer; and
stopping rotation of the wafer in response to an increase in a detected absorption of the incident light by the end-point layer.

12.	(Cancelled) 

13.	(Cancelled)

14.	(Cancelled)

15.	(Cancelled)

16.	(Original) The planarization method of claim 11, wherein detecting the absorption comprises:
detecting light exiting the wafer; and
determining an origination of the light exiting the wafer based upon an energy difference between a photon energy of the incident light and a photon energy of the light exiting the wafer.

17.	(Currently Amended) The planarization method of claim 11, wherein detecting the absorption comprises:
detecting light exiting the wafer; and
determining that the light exiting the wafer originates from the

18.	(Cancelled)

19.	(Cancelled)

20.	(Cancelled)

21.	(Previously Presented) The planarization method of claim 1, wherein:
detecting the absorption comprises:
detecting a first amount of the incident light that is reflected from the wafer at a first time; and
detecting a second amount of the incident light that is reflected from the wafer at a second time, and
stopping rotation of the pad in response to an increase in a detected absorption of the incident light comprises:
determining the increase in the detected absorption of the incident light based upon the first amount and the second amount.

22.	(New) The planarization method of claim 11, wherein the end-point layer is an oxidized surface of a work function layer of the wafer.

23.	(New) The planarization method of claim 11, wherein a photon energy of the incident light is greater than a band gap energy of the end-point layer.

24.	(New) The planarization method of claim 11, wherein providing the incident light comprises providing the incident light through a window in the pad.

25.	(New) The planarization method of claim 11, wherein:
detecting the absorption comprises:
detecting a first amount of the incident light that is reflected from the wafer at a first time; and
detecting a second amount of the incident light that is reflected from the wafer at a second time, and
stopping rotation of the pad in response to an increase in a detected absorption of the incident light comprises:
determining the increase in the detected absorption of the incident light based upon the first amount and the second amount.

26.	(New) A planarization method, comprising:
rotating a pad against a wafer to polish a planarization layer of the wafer;
while rotating the pad:
providing incident light to the wafer, wherein the incident light impacts a surface of the wafer at an angle other than 90 degrees; and
detecting absorption of the incident light, wherein detecting the absorption comprises detecting photoluminescence emitted by the wafer due to the absorption of the incident light by an end-point layer of the wafer spaced apart from the pad by the planarization layer; and
stopping rotation of the pad in response to an increase in a detected absorption of the incident light by the end-point layer.

27.	(New) The planarization method of claim 26, wherein the end-point layer is an oxidized surface of a work function layer of the wafer.

28.	(New) The planarization method of claim 26, wherein a photon energy of the incident light is greater than a band gap energy of the end-point layer.

29.	(New) The planarization method of claim 26, wherein providing the incident light comprises providing the incident light through a window in the pad.

30.	(New) The planarization method of claim 26, wherein detecting the absorption comprises:
detecting light exiting the wafer; and
determining an origination of the light exiting the wafer based upon an energy difference between a photon energy of the incident light and a photon energy of the light exiting the wafer.

31.	(New) The planarization method of claim 26, wherein detecting the absorption comprises:
detecting light exiting the wafer; and
determining that the light exiting the wafer originates from the end-point layer of the wafer based upon an energy difference between a photon energy of the incident light and a photon energy of the light exiting the wafer being equal to a band gap energy of the end-point layer.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggest “ a planarization method, comprising: rotating a pad against a wafer to polish a planarization layer of the wafer; while rotating the pad: providing incident light to the wafer; and detecting absorption of the incident light, wherein detecting the absorption comprises detecting photoluminescence emitted by the wafer due to the absorption of the incident light by an end-point layer of the wafer spaced apart from the pad by the planarization layer; and stopping rotation of the pad in response to an increase in a detected absorption of the incident light by the end-point layer”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816